47 F.3d 1166
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Reginald Thomas CHAMBERS, Defendant--Appellant.
No. 94-6373.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 14, 1995.

Reginald Thomas Chambers, Appellant Pro Se.  John Warren Stone, Jr., Assistant United States Attorney, Greensboro, NC, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his motion for reduction or modification of his fine and denying re consideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  We note that in imposing the fine, the district court sufficiently considered the factors listed in 18 U.S.C. Sec. 3622 (superseded by 18 U.S.C. Sec. 3572) to determine an individualized sentence for Appellant.  Accordingly, we affirm on the reason ing of the district court.  United States v. Chambers, No. CR-88-42-D (M.D.N.C. Mar. 11, 1994;  Mar. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED